sin internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to op e ep t date i nuy sage kee attn legend state a employer m plan x group b employees ladies and gentlemen this letter is in response to your request for a private_letter_ruling dated march your behalf by your authorized representative regarding the federal_income_tax treatment of certain contributions to plan x under sec_414 of the internal_revenue_code code submitted on the following facts and representations have been submitted pursuant to the law of state a employer m a municipality under the law of state a has established plan x for the benefit of group b employees the law of state a requires group b employees to contribute percent of their salary to plan x plan x satisfies the qualification requirements under sec_401 of the code further it has been represented that on date employer m adopted a resolution effective upon receipt of a favorable ruling by the internal_revenue_service providing that employer m shall pick up group b employees’ contributions to plan x in accordance with the law of state a and that group b employees’ current ad cash salaries shall be reduced by the amount picked up group b employees will not be given the option to receive cash directly in lieu of contributions based on the aforementioned facts and representations you have requested the following rulings the mandatory employee contributions picked up by employer m shall be excluded from the current gross_income of group b employees until distributed or otherwise made available the picked up contributions paid_by employer m are not wages for federal_income_tax withholding purposes and federal income taxes need not be withheld on the picked up contributions sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in sec_401 established by a state government or a political_subdivision thereof and are picked up by the employing unit the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of sec_414 of the code is specified in revrul_77_462 c b in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan concluded that the school district’s picked-up contributions to the plan are excluded from the employee’s gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 a contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees’ salaries with respect to such picked-up contributions of the code the school district’s revrul_77_462 the issue of whether contributions have been picked up and revrul_81_36 c b by an employer within the meaning of sec_414 the code is addressed in revrul_81_35 1981_1_cb_255 revenue rulings established that the following two criteria must be met contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and be given the option of choosing to receive amounts directly the employer must specify that the the employee must not these of 22s furthermore it instead of having them paid_by the employer to the pension_plan is immaterial whether an employer picks up contributions through a reduction‘in salary an offset against future salary increases or a combination of both in revrul_87_10 1987_1_cb_136 the internal_revenue_service considered whether contributions designated as employee contributions to a governmental_plan are excludable from the gross_income of the employee service concluded that to satisfy the criteria set forth in revenue rulings and with respect to particular contributions the required specification of employee contributions must be completed before the period to which such contributions relate the in this case the resolution adopted by employer m the law of state a and the representations made by employer m satisfy the criteria set forth in revrul_81_35 and revrul_81_36 because employer m will assume and pay mandatory employee contributions to plan x contributions by group b employees and group b employees may not elect to receive such contributions directly instead of having such contributions paid_by employer m to plan x furthermore the resolution satisfies the requirement set forth in revrul_87_10 since it takes effect upon receipt of this private_letter_ruling from the internal_revenue_service in lieu of accordingly we conclude that the mandatory employee contributions picked up by employer m shall be excluded from the current gross_income of group b employees until distributed or otherwise made available and the picked up contributions paid_by employer m are not wages for federal_income_tax withholding purposes and federal income taxes need not be withheld on the picked up contributions these rulings apply only to contributions specified in the effective the resolution adopted on february date for the commencement of the pick up of group b employees’ contributions cannot be earlier than the later of the date the resolution is signed or the date it is put into effect these rulings are based on the assumption that plan x meets the requirements for qualification under sec_40l1 a and distributions of the code at the time of the proposed contributions no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act the amounts in question are paid pursuant to a salary reduction agreement within the meaning of sec_3121 no opinion is expressed as to whether v b of the code a copy of this letter is being sent to your authorized representative in accordance with the power_of_attorney on file in this office sincerely yours vet ce mb fe john g riddle jr chief employee_plans technical branch enclosures deleted copy of letter notice cc yw - i io
